Cullen, J.
I concur in the affirmance appealed from, on the ground that the appellants assumed to act with reference to the subject-matter of the injunction in the capacity of corporate agents. The act for the commission of which they are punished had all the form and characteristics of a corporate act. I do not think the appellants are relieved from contempt, even if it be held that they erred in the conception of the duty imposed upon them by the legislature in regard to this railroad. It is conceded that the injunction forbade the action, as city agents, in regard to the application. If hereafter they did attempt to act as city agents, it is no answer to the charge of contempt to say that the appellants, to have given legal effect to their action, should have acted in a different capacity, and that in such capacity the injunction would not have bound them. The question is not how they might *120' have acted, but in what capacity they did act. Therefore the test is, was the act of the appellants had in such form and inanner that, had a corporate act been necessary to give effect to their resolution, their action would have been valid % Undoubtedly it was such.
Judged by this test, I think the defendants violated the injunction.